Name: Council Regulation (EEC) No 457/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide prices applicable to dried fodder in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  prices
 Date Published: nan

 No L 53/ 10 Official Journal of the European Communities 1 . 3 . 86 COUNCIL REGULATION (EEC) No 457/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide prices applicable to dried fodder in Spain and Portugal Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Articles 120 ( 1 ) and 306 ( 1 ) of the Act of Accession lay down that the guide price referred to in Article 4 of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the mar ­ ket in dried fodder (') as last amended by Regulation (EEC) No 3768/85 (2), applicable in Spain and Portu ­ gal respectively as of 1 March 1986 is to be fixed on the basis of the variations which exist between the prices of competitive products in rotation cropping in Spain or Portugal , as the case may be, on the one hand and in the Community as constituted at 31 December 1985 on the other, over a reference period ; whereas , in accord ­ ance with the joint declarations attached to the Act, the prices for the 1985/86 marketing year should be used ; whereas the guide price applicable in Portugal may not exceed the common price ; Article 1 1 . For the period from 1 March 1986 to the end of the 1985/86 marketing year, the guide prices applicable in Spain and Portugal are hereby fixed at the following levels : (a) in Spain : 148,04 ECU per tonne, (b) in Portugal : 178,92 ECU per tonne . 2 . The prices set out in the foregoing paragraph refer to a product :  with a moisture content of 1 1 %,  with a total crude protein content of 1 8 % of the dry matter. Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS ( 1 ) OJ No L 142 , 30. 5 . 1978 , p. 1 . (2) OJ No L 362, 31 . 12 . 1985 , p. 8 .